              Case 2:16-cr-00028-RSM Document 44 Filed 04/07/21 Page 1 of 1




 1                                                    CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                       )   No. CR16-028-RSM
 8                                                   )
                     Plaintiff,                      )
 9                                                   )   ORDER GRANTING
                v.                                   )   UNOPPOSED MOTION TO PROCEED
10                                                   )   WITH DISPOSITION HEARING BY
     CODY JESSE CHASE,                               )   VIDEO
11                                                   )
                     Defendant.                      )
12                                                   )
13
14          THE COURT has considered Cody Chase’s unopposed motion to proceed with

15   his disposition hearing by video, along with all the records and files in this case.

16          THE COURT NOW ORDERS that the disposition hearing scheduled for

17   April 16, 2021, at 1:00 p.m. shall take place over video.

18          DATED this 7th day of April 2021.

19
20
21
                                                    A
                                                    RICARDO S. MARTINEZ
22                                                  CHIEF UNITED STATES DISTRICT
                                                    JUDGE
23
24   Presented by:
25   s/ Sara Brin
     Assistant Federal Public Defender
26
     Attorney for Cody Chase

                                                                  FEDERAL PUBLIC DEFENDER
       ORDER TO PROCEED WITH DISPOSITION                             1601 Fifth Avenue, Suite 700
       HEARING BY VIDEO                                                Seattle, Washington 98101
       (United States v. Chase, CR16-028-RSM) - 1                                 (206) 553-1100
